Citation Nr: 1233682	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis. 

2.  Entitlement to an evaluation greater than 30 percent for status post total right knee replacement. 

3.  Entitlement to an evaluation greater than 30 percent for left knee degenerative joint disease. 

4.  Entitlement to an evaluation greater than 10 percent for left ankle traumatic arthritis. 

5.  Entitlement to an evaluation greater than 10 percent for right hip degenerative joint disease. 

6.  Entitlement to an evaluation greater than 10 percent for left hip degenerative joint disease. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty for training from April 1970 to August 1970 and from June 1972 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this case in June 2011 to afford the Veteran a hearing.  A Board video-conference hearing was held before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript is of record.

At the Board hearing, the Veteran raised a claim for entitlement to service connection for his shoulders.  A review of the Virtual VA claims processing system (Virtual VA) shows that this issue was granted in an April 2012 rating decision.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis is not productive of incapacitating episodes of at least six weeks; there has been no medical finding of ankylosis.  

2.  The Veteran's service-connected status post total right knee replacement is not productive of severe painful motion or weakness in the affected extremity, ankylosis, extension limited to 30 degrees, instability, or impairment of the tibia and fibula.  

3.  The Veteran's service-connected left knee degenerative joint disease is not productive of ankylosis, extension limited to 30 degrees, instability, or impairment of the tibia and fibula.  

4.  The Veteran's service-connected left ankle traumatic arthritis is not productive of marked limitation of motion or ankylosis.

5.  The Veteran's service-connected right hip degenerative joint disease is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, or impairment of the femur.   

6.  The Veteran's service-connected left hip degenerative joint disease is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, or impairment of the femur.   



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2011).

2.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected status post total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5055 (2011).

3.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected left knee degenerative joint disease have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5260 (2011).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left ankle traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5271 (2011).

5.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right hip degenerative joint disease have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.7, 4.71a, Diagnostic Codes 5003, 5252 (2011).

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left hip degenerative joint disease have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.7, 4.71a, Diagnostic Codes 5003, 5252 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in October 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's identified private treatment records and a VA examination.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's hearing testimony and statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded a VA examination in October 2008 to evaluate the severity of the service-connected disabilities on appeal.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent October 2008 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the Veteran's October 2008 claim for an increase.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the U.S. Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).; cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board notes for sake of reference that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  


Degenerative Joint Disease of the Lumbar Spine with Radiculopathy and Spondylolisthesis

The Veteran is seeking a rating in excess of 40 percent for his service-connected low back disability.  The general rating formula for the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A note states that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

Turning now to the evidence of record, the Veteran was afforded a VA examination in October 2008.  He reported constant pain at a severity of 5 out of 10, as well as stiffness.  He also had paresthesia across the back intermittently.  The pain was precipitated by bending and standing too long.  He was able to perform his activities of daily living.  He was also able to drive, but it aggravated his symptoms.  He was unable to do physical recreational activities, but was able to do sedentary activities.  He asserted that his was unable to work due to a combination of all his service-connected disabilities.  At the time, he was self-employed and reported no flares, just chronic daily symptoms.  

On physical examination, the Veteran presented with a cane.  His hips were in malalignment, without scars.  He had tenderness at L4-5, and musculature was asymmetric.  He forward flexed to 85 degrees with pain.  He extended to 20 degrees with pain.  He laterally extended to 25 degrees bilaterally with pain and rotated to 30 degrees bilaterally with pain.  He was unable to heel toe walk.  He was also unable to squat or duck walk.  Straight leg raises to 60 degrees were negative bilaterally.  His motor strength was 5 over 5, which included the quadriceps.  His deep tendon reflexes were absent on the right and 2+ on the left at the knees.  Reflexes were absent on the left ankle and 2+ on the right ankle and plantar down bilaterally.  He had full sensation to the lower extremities with the exception of the lateral right knee with was decreased sensation to light touch.  On repetitive use testing, he did 10 out of 10 forward flexions.  He had pain throughout activity.  However, he had no weakness, fatigue or lack of endurance.  Lumbar spine x-ray showed grade I spondylolisthesis of L5 on S1 with moderate disc space narrowing at that level.  The diagnosis was lumbar spine degenerative joint disease with spondylolisthesis.  

Given that the examiner was fully aware of the Veteran's medical history and the examination report sets forth detailed findings in a manner that allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  

There is no other medical evidence of record that addresses the severity of the Veteran's low back disability during the rating period on appeal.  

At the Board hearing, the Veteran reported that he saw a physical therapist for traction on occasion.  When asked if he experienced incapacitating episodes, he responded that he was in constant pain that kept him up at night.  His pain was generally a 5 out of 10, but was worse with damp weather.  He also used Tylenol for pain.  

Based on the medical evidence of record, the Board must conclude that a rating in excess of 40 percent is not warranted for the Veteran's low back disability.  The current 40 percent rating is the maximum available under the general rating formula for the spine unless there is ankylosis, and there has been no medical evidence of unfavorable ankylosis of the lumbar spine.  At the examination, the Veteran was able to perform range of motion testing so there is no evidence that the Veteran's spine is immobile.  

Further, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible based on limitation of motion, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

Moreover, as the medical evidence fails to show any diagnosis of intervertebral disc syndrome, the provisions of Diagnostic Code 5243 are arguably not for application.  Moreover, even considering this code section, the medical evidence of record does not support a maximum rating of 60 percent for intervertebral disc syndrome.  Importantly, the Veteran has not identified any incidents of physician- prescribed bed rest.  The claims file is silent with respect to any objective findings of incapacitating episodes having a total duration of six weeks.  In sum, neither the Veteran nor his representative have specifically pointed to any other incapacitating episodes or provided any medical evidence showing incapacitating episodes totaling six weeks.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability.  The VA examination is silent with respect to any bladder or bowel complaints.  The Board recognizes that the RO has included radiculopathy in the description for the Veteran's low back disability.  However, with the exception of decreased sensation over the right knee, which appears to be associated with his total right knee replacement, sensation was normal throughout the extremities at the VA examination and there has been no objective medical finding of radiculopathy of the lower extremities associated with the Veteran's low back disability.  Importantly, motor strength was 5 over 5 at the most VA examination.  In sum, the Board finds that a separate rating is not warranted for neurological symptoms and the Veteran's currently manifested symptoms associated with his low back disability are adequately contemplated in the current 40 percent rating. 

The Board has carefully considered the Veteran's testimony regarding the severity of his low back disability.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, based on the analysis above, the preponderance of the evidence is against entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Status Post Right Knee Replacement

The Veteran is also seeking a rating in excess of 30 percent for status post right knee replacement.  The RO has assigned a 30 percent disability rating under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is assigned for ankylosis in flexion between 20 and 45 degrees.  A maximum 60 percent rating is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  

Diagnostic Code 5260 provides that a maximum rating of 30 percent is warranted for flexion limited to 15 degrees.  A 30 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 20 degrees.  Higher ratings are available under this diagnostic code for additional limitation of extension.  A 40 percent disability rating is available under Diagnostic Code 5262 when there is nonunion of the tibia and fibula with loose motion, requiring brace.  A rating in excess of 20 percent is not available under Diagnostic Codes 5258, 5259 and 5263.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 - 5263.   Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

The Board also calls attention to Diagnostic Code 5257, under which a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  Additionally, separate ratings may be assigned for both arthritis and instability of the knee where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

Turning to the relevant evidence, private treatment records show that the Veteran underwent a right total knee arthroplasty in February 2007, more than one year prior to the date he filed his current claim for an increased evaluation.

At the October 2008 VA examination, the Veteran reported constant bilateral knee pain.  His right could swell and give way.  Symptoms were precipitated by standing too long and stair climbing, with the severity rated as 7 out of 10.  Symptoms were relieved by rest and Advil.  He reported no use of assistive devices, but did wear support when needed.  Again, he was able to perform activities of daily living, including driving.  His ability to engage in recreational activities was the same as with his back, indicated previously.  He asserted that he had lost many hours from work due to his knee problems and reported no flare-ups as symptoms were constant.  

On objective examination, the knees were asymmetrical.  There was a bony enlargement deformity bilaterally.  There was no swelling, crepitus, erythema or effusion.  There were anterior scars on both knees.  On the right, it measured 19 cm and on the left it was 11 cm.  Range of motion on the right was zero degrees extension to 130 degrees flexion.  He had pain with this activity.  On the left, he extended to zero degrees and flexed to 125 degrees.  His motor was 5 over 5 including quadriceps.  He had decreased sensation to light touch on the right lateral knee.  Varus and valgus testing was negative.  Both knees were stable.  Again, deep tendon reflexes on the right were absent.  On repetitive use testing, he performed 15 out of 15 knee flexions with a two pound weight on his ankle.  While he had pain throughout, there was no weakness, fatigue or lack of endurance.  The pain he had was on the left knee.  X-ray of the right knee noted evidence of right total knee replacement with cemented femoral, tibial and patellar polyethylene components.  Alignment was maintained without hardware loosening and a small joint effusion was noted.  The diagnosis was right knee arthroplasty with mild effusion.  

Again, given that the examiner was fully aware of the Veteran's medical history and the examination report sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  

There is no further objective medical evidence addressing the current severity of the knees.  

At his Board hearing, the Veteran reported that he wore braces on both knees.  He took Tylenol for the pain, which was a five out of 10.  He also used a whirlpool and ice.  He further seemed to indicate that he experienced some instability of the knees.  

The Board finds by comparing the Veteran's symptoms to the rating criteria, that the service-connected right knee disability does not warrant an increased evaluation for any portion of the rating period on appeal.  Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 is not applicable as it has been more than one year following implantation of the prosthesis.  Overall, the evidence of record does not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under Diagnostic Code  5055.  The VA examination report does not reflect severe pain or weakness.  The October 2008 VA examiner found no evidence of weakness following repetitions and pain was primarily observed with respect to the left knee.  Range of motion testing showed zero degrees extension to 130 degrees flexion.  There simply is no clinical finding of "severe painful motion" that would warrant a rating higher than 30 percent under Diagnostic Code 5055.  

Furthermore, no basis exists for assigning a higher schedular rating under the remaining diagnostic codes applicable to the knee.  Diagnostic Codes 5258, 5259 and 5260 are not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  Further, there has been no objective finding of ankylosis of the right knee or impairment of the tibia and fibula and, in turn, a higher rating under Diagnostic Codes 5256 and 5262 is not warranted.  Moreover, as extension was normal at the VA examination, a separate rating under the criteria for limitation of extension under Diagnostic Code 5261 is not warranted.  

The Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 30 percent rating is the highest rating available based on limitation of  flexion.  Moreover, a higher compensation is not warranted under these provisions based on limitation of extension because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating for extension.  Again, extension was normal at the VA examination.  Further, the examiner found that there was no additional weakness, fatigue or lack of endurance.  Pain was primarily observed on flexion in the left knee.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. ; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a separate compensable rating is not warranted based on any limitation of extension.

The Board has also given consideration to the possibility of assigning separate evaluations for the Veteran's service-connected right knee disorder under Diagnostic Codes 5003 (for the arthtritic-type symptoms) and 5257 (for instability).  However, the VA examination clearly found no instability of the right knee and there is no other objective evidence of record documenting instability.  The Veteran is competent to report observable symptoms such as instability of the knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent rating for status post total right knee replacement.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
   

Degenerative Joint Disease of the Left Knee

The RO has rated the Veteran's degenerative joint disease of the left knee as 30 percent disabling under Diagnostic Codes 5010-5257.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Otherwise, the same legal criteria and evidence discussed above are also applicable to this analysis.  

Based on a thorough review of evidence of record, the Board is of the opinion that the preponderance of the evidence is against an evaluation in excess of 30 percent, for the entire appeal period.  As noted above, the Veteran's left knee disability has been rated by the RO under Diagnostic Code 5257.  However, the October 2008 VA examination found no objective findings of instability.  Rather, the Veteran's primary symptoms were limitation of motion on flexion with pain.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
Accordingly, given the lack of current findings of instability, a rating under Diagnostic Code 5257 is not appropriate and, thus, the Board finds that the right knee disability should be rated under Diagnostic Code 5260 for limitation of flexion.  

While the appropriate code for consideration, Diagnostic Code 5260 does not provide for a rating in excess of 30 percent.  Moreover, Diagnostic Codes 5258 and 5259 are also not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  Finally, there is no evidence tending to show that the Veteran's service-connected left knee disability is characterized by nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 is not applicable.  Further, as there is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 is not applicable.  Further, given that extension was normal at the VA examination, a separate evaluation is also not warranted under Diagnostic Codes 5261.  

Again, the Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 30 percent rating is the highest rating available based on limitation of  flexion.  Moreover, higher compensation is not warranted under these provisions based on limitation of extension because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination that would limit motion to such a degree so as to warrant a compensable rating for extension.  Again, extension was normal at the VA examination.  Further, the examiner found that there was no additional weakness, fatigue, or lack of endurance.  Pain was primarily observed on flexion in the left knee.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. ; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a separate compensable rating is not warranted based on any limitation of extension.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent rating for left knee degenerative joint disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Traumatic Arthritis of the Left Ankle

The Veteran's service-connected right ankle disability has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Codes 5010 and 5271.  As discussed above, under Diagnostic Code 5010, traumatic arthritis of the affected joint will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved, like degenerative arthritis.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5271, which applies to limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher evaluation for an ankle is Diagnostic Code 5270.  This regulatory provision requires ankylosis of the ankle.  A 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between 0 degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  

At the October 2008 VA examination, the Veteran reported constant sharp ankle pain associated with swelling and crepitus.  The pain severity was a seven out of 10 and was precipitated by any weight-bearing activities.  The pain was relieved by Advil and an ace wrap when needed.  The Veteran reported the same limitations with respect to his activities as the knees, except he was unable to drive a standard shift car.  He indicated that this disability also impacted his ability to work.  He had no flares, but persistent chronic symptoms.  

On examination, the ankles were symmetrical without tenderness.  There was no erythema, crepitus, deformity or effusion.  He dorsiflexed zero to 15 degrees, and plantar flexed zero to 45 degrees.  Motor was 5 over 5 and he was able to evert and invert against resistance.  Deep tendon reflexes were absent on the left.  On repetitive use testing, he performed 15 out of 15 flexion and extension.  He had pain throughout, but no weakness, fatigue or lack of endurance.  X-rays showed significant degenerative changes along the medial aspect of the ankle mortise, with joint space narrowing, but no acute fracture or dislocation.  There were two small calcific, ossific fragments seen adjacent to the medial malleolus, which may be sequela of prior trauma.  There was no tibiotalar joint effusion and soft tissues were grossly unremarkable.  The diagnosis was left ankle degenerative joint disease.  

Again, based on the reasons provided above, the Board finds the examination to be sufficient for rating purposes and the Veteran has not indicated an increase in his symptoms since the examination.   

Moreover, there is no other medical evidence of record addressing any objective findings concerning the left ankle for rating purposes.

At the Board hearing, the Veteran reported that he wore inserts and supportive shoes for his ankle.  His pain was a 5 out of 10 and he used Tylenol.

After reviewing the overall evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left ankle disability is not warranted.  There is no persuasive evidence of marked limitation of motion of the ankle so as to warrant a 20 percent rating under Diagnostic Code 5271.  At the October 2008 VA examination, plantar flexion was to 45 degrees, which is considered normal.  He could only dorsiflex to 15 degrees.  In comparing the dorsiflexion range of motion to the normal range of motion, which is 20 degrees, the Veteran was still able to dorsiflex through three/fourths of the range of motion.  The Board views this as falling within the realm of overall moderate limitation of motion, not marked limitation of motion.  Moreover, a higher rating is not warranted under Diagnostic Code 5270 as there is no clinical evidence demonstrating the presence of any ankylosis of the ankle.   

The Board acknowledges that the Veteran has chronic left ankle pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the VA examination, the examiner found that there was no weakness, fatigue or lack of endurance.  Although pain was noted throughout on repetitive use testing, no additional restricted range of motion, or functional impairment was indicated.  Moreover, even though the examiner observed pain on the left ankle with repetition, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left ankle disability.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Thus, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected traumatic arthritis of the left ankle.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Degenerative Joint Disease of the Right and Left Hips

The Veteran is also seeking an increased disability evaluation for his service-connected right and left hips.  The RO has rated the Veteran's right and left hip disabilities as 10 percent disabling under Diagnostic Code 5003.  As discussed above, under Diagnostic Code 5003 arthritis of the affected joint will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Under Diagnostic Code 5252 for limitation of flexion of the thigh, where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated.  

Turning to the remaining Diagnostic Codes pertaining to the hip and thigh, Diagnostic Code 5250 provides for ankylosis of the hip.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation under Diagnostic Code 5251.  There is no higher rating available under this code section.  In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent evaluation is assigned.  Assignment of a 20 percent evaluation, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.  Diagnostic Code 5254 is applicable when there is a flail joint, and Diagnostic 5255 applies to impairment of the femur.  

At the October 2008 VA examination, the Veteran reported bilateral intermittent hip pain with associated stiffness.  He denied swelling or redness.  His pain occurred daily, at a severity of 5 out of 10.  It was relieved with Advil, rest and physical therapy.  Again, he was able to perform his activities of daily living, including driving, but driving aggravated his symptoms.  He reported the same limitations with physical recreational activities.  He reported that he was unable to do a full days work.  He would work about two hours a day, and at times he was unable to go to work.  He reported no flare-ups.  

On physical examination, the Veteran's hips were symmetrical without tenderness or crepitus.  His flexion on the right was zero degrees to 120, and on the left was zero degrees to 90 with pain.  He abducted to 45 degrees bilaterally and adducted to 25 degrees bilaterally with pain on the right.  He externally rotated 40 degrees bilaterally and internally rotated 25 degrees bilaterally.  His motor strength was 5 over 5 and his sensation was intact.  On repetitive use testing on the right, he did 15 out of 15 straight leg raises with pain from the third repetition on.  He had no weakness, fatigue or lack of endurance.  On the left, he did 15 out of 15 without symptoms.  X-ray of the left hip showed minimal degenerative changes.  X-rays of the right hip noted mild degenerative changes and multiple shrapnel fragments overlying the right pelvis.  The diagnosis was bilateral hip degenerative joint disease.  

Again, based on the reasons provided above, the Board finds the examination to be sufficient for rating purposes and the Veteran has not indicated an increase in his symptoms since the examination.   

Moreover, there is no other medical evidence of record addressing any objective findings concerning the hips for rating purposes.

At the Board hearing, the Veteran reported difficulty sleeping.  His pain was a 5 out of 10 and he used Tylenol.

The above evidence does not enable assignment of an increased evaluation for any portion of the rating period on appeal.  Indeed, Diagnostic Code 5251 is not for application because the Veteran is already receiving the highest rating available under this code.  Also, Diagnostic Code 5250 is not applicable because there is no evidence of ankylosis of either hip. 

A 20 percent rating or higher is also not warranted under Diagnostic Code 5252, as there is no evidence of flexion of the thigh being limited to 30 degrees or more.  The most restrictive flexion documented at the VA examination was to 120 degrees on the right and 90 degrees on the left.  Further, there is no medical evidence of limitation of abduction of motion lost beyond 10 degrees to warrant a 20 percent rating under Diagnostic Code 5253.  Abduction was 45 degrees bilaterally.  Further, there is no evidence of a flail joint or impairment of the femur to warrant a higher rating under Diagnostic Codes 5254 and 5255.    

Again, the Board acknowledges that the Veteran has chronic right and left hip pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the VA examination, the examiner found that there was no weakness, fatigue or lack of endurance.  Moreover, on the left hip, there were no symptoms observed on repetitive use testing.  Although pain was noted following the third repetition on the right hip, no additional restricted range of motion, or functional impairment was indicated.   Moreover, even though the examiner observed pain on the right hip with repetition, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right and left hip disabilities.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, a preponderance of the evidence is against ratings in excess of 10 percent for right and left hip degenerative joint  disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran, such as pain and limitation of motion, fit squarely within the criteria found in the relevant diagnostic codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

A rating in excess of 40 percent for degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis is denied. 

A rating in excess of 30 percent for status post total right knee replacement is denied. 

A rating in excess of 30 percent for left knee degenerative joint disease is denied. 

A rating in excess of 10 percent for left ankle traumatic arthritis is denied. 

A rating in excess of 10 percent for right hip degenerative joint disease is denied. 

A rating in excess of 10 percent for left hip degenerative joint disease is denied. 


REMAND

With respect to the issue of entitlement to TDIU, the October 2008 VA examiner opined that the Veteran was precluded from physical employment, but was able to engage in sedentary employment based on the service-connected disabilities discussed above.  However, as noted above, since that examination, the Veteran has also become service-connected for bilateral shoulder disabilities.  Accordingly, the Board finds that the case must be returned to the RO in order to afford the Veteran another opinion in light of now being service-connected for additional disabilities.  

Moreover, it is not clear from the record as to when exactly the Veteran quit working.  An October 2008 application for TDIU indicated that he had quit working in 2004-2005.  However, evidence obtained by the RO showed that he owned his own horse and commercial trailer dealership.  Subsequently, in an April 2009 notice of disagreement, the Veteran indicated that he would be unemployed as of June 2009 that year.  At the Board hearing, the Veteran testified that he had not worked for approximately two years.  The Board finds that further clarification as to when the Veteran stopped working is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and have him complete another Application for Increased Compensation Based on Unemployability, to specifically include the exact date when he became unemployed.  

2.  The RO should schedule the Veteran for a VA examination with a physician who has appropriate expertise to determine whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him.  The claims file must be made available for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (low back, right and left knees, right and left hips, left ankle, and right and left shoulders) collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him. 

The examiner must provide a rationale for all opinions provided.  The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so. 

3.  After any further development deemed necessary by the RO, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If not, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


